DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see page 7-8, filed 7/30/21, with respect to claims 10-11 and 16-17 have been fully considered and are persuasive.  The rejections of claims 10-11 and 16-17 have been withdrawn. 
Response to Arguments
Applicant’s arguments, see page 7-8, filed 7/30/21, with respect to the rejection(s) of claim(s) 18 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Quinn in view of Osypka below.
Applicant’s arguments, see pages 9-12, filed 7/30/31, with respect to the rejection(s) of claim(s) 1, 3-6, 12-13, and 15 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new art. Claims 1, 4, 6, 12, and 13 are rejected under 102 in view of Quinn (see rejection below). Claim 2 is rejected under 103 taught by of Quinn in view of Vidlund (see rejection below). Claims 3 and 5 are rejected under 103 taught by of Quinn in view of Latouff (see rejection below). Claim 7 is rejected under 103 taught by of Quinn in view of Hastings (see rejection below). Claims 14, 15, and 18 are rejected under 103 taught by of Quinn in view of Oyspka (see rejection below). Claims 8 and 9 are rejected under 103 taught by of Quinn in view of Latouff in further view of Oyspka (see rejection below).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 12, 13, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinn et al (U.S. PG Pub 2017/0239041 A1).
Regarding claim 1, Quinn teaches a method, comprising: delivering to a valve annulus of a heart a prosthetic heart valve ([abs] teaches a prosthetic valve element with leaflets supported by an anchor; [0016]-[0019] teaches a heart valve therapeutic device comprising a prosthetic valve element; [0029]; [0069]-[0070] teaches a prosthetic valve comprising valve leaflets; [0139]; Fig 26) having a body expandable from a collapsed, delivery configuration to an expanded, deployed configuration ([0203] teaches a valve element being delivered through a sheath that expands after being removed from the sheath; Fig 53; [0072]-[0073]; [0165] teaches a coupler attached to the valve element that is radially expandable; Fig 16 element 102; Fig 18 element 221; [0175] teaches an expandable support extending from the proximal coupler of the valve; [0153]; Fig 6 element 15; [0162] teaches valve delivery Fig 13; [0167]), a plurality of prosthetic leaflets being positioned within the body ([abs] teaches a valve element comprising prosthetic leaflets; [0029]; [0169] teaches a valve element with prosthetics leaflets); after the delivering, causing the prosthetic heart valve to move from the delivery configuration to the deployed configuration (Fig 53. Teaches the valve expanding after delivering the valve to the heart; [0165] teaches the coupler radially expanding; [0174] teaches the leaflets being attached to an inflatable ring; [0203]; Fig 50; Fig 51; Fig 53 teaches a compacted delivery configuration and an expanded 
Regarding claim 4, Quinn teaches claim 1, wherein: the conveying the electrical signal to pace the heart optimizes functioning of the heart ([0054] teaches a pacemaker electrodes mounted on the distal end of the anchor. It is known that pacemakers are used to optimize heart function; [0148]).
Regarding claim 6, Quinn teaches claim 1, wherein the valve annulus is one of a mitral valve annulus, an aortic valve annulus, or a tricuspid valve annulus ([0150] teaches placing the prosthetic heart valve in a mitral and tricuspid annulus).
Regarding claim 12, Quinn teaches An apparatus, comprising: a prosthetic heart valve including: a self-expanding body having a proximal end and a distal end; a valve formed with a plurality of prosthetic leaflets ([abs] teaches a prosthetic heart valve comprising prosthetic leaflets; [0029]-[0030]; [0052] teaches the valve element comprising prosthetic leaflets; [0067]-[0069]; Fig 22 and 24 teaches prosthetic valve leaflet shapes disposed in an heart orifice) disposed in the self-expanding body (Fig 39 and 40 teaches a self-expanding body of a prosthetic valve element; [0203] teaches a self-expanding valve element Fig 53); a tether extending from the proximal end of the self-expanding body (Fig 40 element 7 teaches a tether extending from the prosthetic valve element; Fig 10 element 7; Fig 
Regarding claim 13, Quinn teaches claim 12, wherein the pulse generator is configured to deliver the electrical signals periodically to the electrode via a pathway defined at least in part by the tether ([0148] teaches the anchor forming the body of a pacemaker lead; [0163]).
Regarding claim 19, Quinn teaches claim 1, wherein the anchoring tether is formed of an electrically conductive material, and conveying the electrical signal along the anchoring tether includes conveying the electrical signal via the electrically conductive material ([0148] teaches the anchor being a pacemaker lead and supports the valve element and electrodes, therefore the anchor is formed to be the lead body and by the nature of a lead, the lead body which forms the anchor is made of a conductive material to electrically connect the electrodes).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al (U.S. PG Pub 2017/0239041 A1) in view of Vidlund et al (U.S. PG Pub 20150223934 A1).
Regarding claim 2, Quinn teaches claim 1, however fails to teach wherein: the securing the anchoring tether includes coupling an epicardial pad device to the anchoring tether and securing the epicardial pad device to an apex region of the heart.
Vidlund teaches a prosthetic heart valve with an adjustable tether and epicardial pad system for securing the prosthetic heart valve to a desired location to the heart (Fig 1-3 teaches a Prosthetic heart valve secured to the heart by a tether with an epicardial anchor device comprising an epicardial pad; Fig 14 element 520; [0056]; [0061]; Fig 21).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified Quinn to have the prosthetic heart valve comprising an anchoring system having a tether and epicardial pad for, as taught by Vidlund, in order to effectively secure, position, and adjust a prosthetic heart valve, located in a ventricular such as the left ventricle, to a heart wall as is common and know in the art (Vidlund [0056]-[0057]; [0061]).
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al (U.S. PG Pub 2017/0239041 A1) in view of Lattouf (U.S. PG Pub 20110144743 A1).
Regarding claim 3, Quinn teaches claim 1, however fails to teach wherein: the conveying the electrical signal to pace the heart includes modifying a geometry of a left ventricle outflow tract (LVOT) of the heart.
Lattouf teaches a method in the same field of endeavor, wherein an electrical signal is conveyed to an electrode to pace the heart, and wherein the secured electrode emits pulses into the heart wall to pace the left ventricle, in order to increase the blood flow out of the left ventricle ([0070]; [0072]). By pacing the left ventricle and increase the blood flow out if the ventricle, the stimulation would result in 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the method of Quinn to have the pacemaker electrodes be a pacer lead comprising a penetrating electrode for emitting an electrical signal that is conveyed to the electrode, to pace the left ventricle of the heart therefore modifying the geometry of the LVOT of the heart and optimizing the function of the heart, as taught by Lattouf, for the advantage of controlling the contraction of the left ventricle, for providing a minimally invasive method for improving the function of the heart and increasing the volume and outflow of the left ventricle (Lattouf, [0009]; [0070]; [0072]).
Regarding claim 5, Quinn teaches claim 1, however fails to teach, wherein the conveying electrical signal include conveying the electrical signal is beating abnormally to change the heart to a normal heartbeat.
Lattouf teaches a device in the same field of endeavor, wherein a conveying electrical signal include conveying the electrical signal when the heart is beating abnormally to change the heart to a normal heartbeat ([0065]-[0066] teaches applying a pacing lead to the heart and generating a pulse to control the contractions of the heart in patients with CHF, who exhibit intraventricular conduction delay with resulting disturbance of the synchronous right and/or left ventricular contractility (abnormal heart beat) and cause the heart to contract at desired rate (normal heart beat); [0076]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the method of Quinn to have included the electrical signal that is conveyed be conveyed when the heart is beating abnormally to change the heart to a normal beat, in order to resynchronize heart chambers and improve heart function and output for patients with CHF (Lattouf [0065]-[0066]; [0076]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al (U.S. PG Pub 2017/0239041 A1) in view of Hastings et al (U.S. PG Pub 20090234407).
Regarding claim 7, Quinn teaches claim 1, however fails to teach wherein the conveying the electrical includes conveying the electrical signal to defibrillate the heart.
Hastings teaches a method in the same field of endeavor, wherein conveying an electrical signal to the heart includes conveying the electrical signal to defibrillate the heart ([0106] teaches that an electrostimulation electrode with an expandable mechanical support can be placed in a mitral valve annulus; [0104] teaches that the electrostimulation electrode assemblies can be used to provide an electric stimulation signal to defibrillate the heart).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have further modified the method of Quinn to have the pacemaker electrodes configured to convey an electrical signal to defibrillate the heart as taught by Hastings, in order to provide an electrical pulse capable of defibrillating the heart to treat arrhythmia such as ventricular or atrial fibrillation for a patient with a prosthetic valve implant (Hastings [0003]; [0025]).
Claim 14, 15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al (U.S. PG Pub 2017/0239041 A1) in view of Osypka (U.S. PG Pub 20030023295). 
Regarding claim 14, Quinn teaches claim 12, however, fails to teach wherein the pulse generator is configured to receive signals from the electrode when the electrode is disposed within a heart of a patient, the signals being indicative of at least one characteristic of the heart.
Osypka teaches a system in the same field of endeavor, wherein the pulse generator is configured to receive signals from the electrode when the electrode is disposed within a heart of a patient, the signals being indicative of at least one characteristic of the heart ([0004] teaches the lead being connected to an electric impulse generator; [0010] teaches a conductor extending through the lead body to connect to a distal electrode, this distal electrode being capable of pacing and sensing; 
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified the system of Quinn wherein the pulse generator is configured to receive signals from the electrode when the electrode is disposed within a heart of a patient, the signals being indicative of at least one characteristic of the heart, as taught by Osypka, in order to help detect abnormal heart heats and fibrillation, and aid in treating abnormal ventricle pacing or right ventricle defibrillation (Osypka [0040]; [0050]).
Regarding claim 15, Quinn teaches claim 12, however fails to teach, wherein the electrode terminates at the self- expanding body.
Osypka teaches a lead having a distal electrode for contacting the wall of the left atrium, while a more proximal ring electrode disposed higher up on the lead body that a the opening of the right atrium, and is used to pace the heart ([0047]-[0048]; Fig 9). However, Osypka fails to teach wherein the electrode terminates at the self- expanding body, although it would have been a within the skill of one ordinary skill in the art, to have made a simple design choice for the more proximal electrode, taught by Osypka, to have the more proximal electrode be at a location on the lead, that terminates at the body of the prosthetic heart valve taught by Quinn, in order to have an anode and cathode electrode disposed in the heart for cardiac pacing.
Regarding claim 18, Quinn teaches claim 12, however fails to teach, wherein the electrode is in electrical communication with a diagnostic device configured to receive electrical signals from the electrode.
Osypka teaches a device in the same field of endeavor, wherein a pacing lead has a distal electrode configured to pace and or sense cardiac signals ([0004] teaches the common known use of pacemakers for the use of diagnostic and sensing; [0010] teaches a distal sensing electrode in contact with the heart wall, and by the nature of a cardiac sensing electrode and lead, the electrode would be in electrical communication with a diagnostic device or processor, configured to receive the signals sensed by the sensing electrode).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified Quinn, to have the electrode also be a sensing electrode, configured to sense cardiac signals, and be connected to a diagnosis device to receive those acquired signals, as taught by Osypka, in order to allow for sensing and pacing using a single pacing lead.
Regarding claim 20, Quinn teaches claim 1, wherein the tether, is a lead body for a pacemaker lead ([0148]), however fails to teach wherein the anchoring tether includes a lumen, and conveying the electrical signal along the anchoring tether includes conveying the electrical signal via a lead positioned within the lumen of the anchoring tether.
Osypka teaches a device in the same field of endeavor, wherein a lead has an interior lumen, wherein a conductor extends though the lead body to convey electrical signals to an electrode at the distal end of the lead body ([0010]; claim 7).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified the pacemaker lead body of Quinn, which makes up the anchor/tether to have an interior lumen that seals a conductor inside to electrically connect a distal electrode to convey an electrical signal, as taught by Osypka, in order to allow for a stimulation signal to travel through the lead body to the distal anchor electrode, without unintentional stimulation to tissue in contact with the lead body rather than the electrode,
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al (U.S. PG Pub 2017/0239041 A1) in view of Lattouf (U.S. PG Pub 20110144743 A1) and in further view of Osypka (U.S. PG Pub 20030023295). 
Regarding claim 8, Quinn teaches claim 1, however; fails to teach wherein the electrical signal is a first electrical signal, the method further comprising: receiving a second electrical signal from a coronary sinus lead implanted within a coronary sinus of the heart.
Lattouf teaches a method in the same field of endeavor, wherein the electrical signal is a first electrical signal (Fig. 20 element 126; [0072]; [0075]; [0076]).
Osypka teaches a method in the same field of endeavor, including receiving a second electrical signal from a coronary sinus lead implanted within a coronary sinus of the heart ([0033] teaches an implanted coronary sinus lead 10, wherein the distal electrode of lead 10 may be employed for left ventricular sensing (receiving a second electrical signal); [0039]; [0049] Fig 1, Fig 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have further modified the method of Quinn wherein the electrical signal is a first electrical signal as taught by Lattouf in order to control the contractions of the heart wall, in order to resynchronize the chambers and provide treatment to improve the function and output of the ventricles (Lattouf [0070]; [0076]). The method further comprising: receiving a second electrical signal from a coronary sinus lead implanted within a coronary sinus of the heart as taught by Osypka, in order to help in determining and treating abnormal ventricle pacing or right ventricle defibrillation (Osypka [0040]; [0049]).
Regarding claim 9, Quinn teaches claim 1, however; fails to teach wherein the electrical signal is a first electrical signal, the method further comprising: conveying a second electrical signal from a coronary sinus lead implanted within a coronary sinus of the heart.
Lattouf teaches a method in the same field of endeavor, wherein the electrical signal is a first electrical signal (Fig. 20 element 126; [0072]; [0075]; [0076]).
Osypka teaches a method in the same field of endeavor, including receiving a second electrical signal from a coronary sinus lead implanted within a coronary sinus of the heart ([0033] teaches an implanted coronary sinus lead 10, wherein the distal electrode of lead 10 may be employed for left ventricular pacing; [0039]; [0041]; [0049] Fig 1, Fig 14-15).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have further modified the method of Quinn wherein the electrical signal is a first electrical signal as taught by Lattouf in order to control the contractions of the heart wall, in order to resynchronize the chambers and provide treatment to improve the function and output of the ventricles (Lattouf [0070]; [0076]). The method further comprising: conveying a second electrical signal from a coronary sinus lead implanted within a coronary sinus of the heart as taught by Osypka, in order to apply a pacing signal or defibrillation signal to the right ventricle (Osypka [0040]; [0050]).
Allowable Subject Matter
Claims 10-11 and 16-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants' invention, specifically, a method for delivering a prosthetic heart valve comprising an expandable body and  plurality of prosthetic leaflets and an electrode coupled to an anchoring tether being positioned at a location within a left ventricle of the heart; and sensing an electrical signal with the electrode; and conveying the electrical signal from the anchoring tether within the heart to a location outside the heart, and monitoring a hemodynamic condition of the heart based on the electrical signal.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MICHAEL A RIZZUTO/
Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792